DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/22 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 5, “into the open” needs to be changed to “into the opening”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 8, “the second opening” needs to be changed to “the second opening;”  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 10-11, 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2011/0278716) in view of Shen et al (US 2012/0012997).
Regarding claim 1, Hsu (Figs. 1-3 and 7-8) discloses a method of forming a semiconductor die assembly, the method comprising: forming a dielectric material 14 ([0011]) on a first semiconductor die 10 ([0010]) such that the dielectric material 14 has a first surface on the semiconductor die and a second surface opposite the first surface; forming a first opening 12a in the dielectric material that exposes an underlying conductive feature 12 ([0011]); forming a mask 16 on the dielectric material, wherein the mask 16 includes a second opening 20 superimposed on the first opening such that portions of the dielectric material are exposed within the second opening; depositing a conductive material 22 ([0015]) into the first and second openings to form a first conductive member on the first semiconductor die that completely fills the first opening 12a, wherein a portion 22P of the first conductive member 22 projects from the second surface of the dielectric material and has an end portion which includes a depression having a recessed surface formed while depositing the conductive material such that a deepest portion of the recessed surface is spaced vertically apart from the second surface of the dielectric material 14; at least partially filling the depression with a bonding material 24 ([0017]).
Hsu does not disclose inserting at least a portion of a second conductive member on a second semiconductor die into at least a portion of the depression.
However, Shen (Figs. 6a-6c) teaches a method comprising inserting at least a portion of a second conductive member 664 on a second semiconductor die into at least a portion of the depression filled with a bonding material 668.  Accordingly, it would have been obvious to provide the method of Hsu with a step of inserting at least a portion of a second conductive member on a second semiconductor die into at least a portion of the depression filled with the bonding material in order to provide the electrical contacts between the two semiconductor dies in a stack structure.
Regarding claim 5, Hsu further discloses the first conductive member 22 includes vertically straight sidewalls 22a (Fig. 9) that project from the dielectric material and the second conductive member 664 (modified by Shen’s Fig. 6) includes vertically straight sidewalls (see Shen, “rectangular shape”, [0038]).
Regarding claims 6-7, Shen (Fig. 6) further teaches: the second conductive member 664 is generally aligned with the depression of the first conductive member 316; and the bond material  668 in the depression covers the portion of the second conductive member.
Regarding claim 8, Hsu (Figs. 1-3 and 7-8) discloses a method of forming a semiconductor device, the method comprising: forming a semiconductor die 10 ([0010]) including a dielectric material 14 ([0011]) having an opening 12a, and a conductive feature 12 ([0010]) at least partially exposed through the opening; depositing a conductive material 22 ([0015]) into the opening to form a first conductive member on the semiconductor die that completely fills the opening 12a, wherein a portion 22P of the conductive material projects from the dielectric material and has an end portion which includes a depression having a recessed surface formed while depositing the conductive material such that a deepest portion of the recessed surface is spaced vertically apart from the dielectric material 14; depositing a bond material 24 ([0017]) within the depression located in the first conductive member.
Hsu does not disclose inserting at least a portion of a second conductive member into the bond material such that the bond material covers the portion of the second conductive member.
However, Shen (Figs. 6a-6c) teaches a method comprising inserting at least a portion of a second conductive member 664 on a second semiconductor die into the bond material 668 such that the bond material covers the portion of the second conductive member 664.  Accordingly, it would have been obvious to provide the method of Hsu with a step of inserting at least a portion of a second conductive member on a second semiconductor die into the bond material in order to provide the electrical contacts between the two semiconductor dies in a stack structure.
Regarding claim 10, Hsu further discloses the bond material  24 includes metal solder ([0017]).
Regarding claim 11, Hsu (in view of Shen’s Fig. 6c) further teaches: the semiconductor die 10 is a first semiconductor die, the dielectric material 14 is a first dielectric material, the opening is a first opening, and the conductive feature 12 is a first conductive feature, the method further comprising: forming a second semiconductor die (modified by Shen’s Fig. 6) including a second dielectric material 660 having a third opening, and a second conductive feature 656 at least partially exposed through the third opening; and forming the second conductive member 664 by depositing a conductive material in the third opening on the second conductive feature.
Regarding claim 12, Hsu (Figs. 1-3 and 7-8) discloses a method of forming an interconnect structure, the method comprising: forming a dielectric material 14 ([0011]) on a semiconductor die 10 ([0010]); forming a first opening 12a in the dielectric material that exposes an underlying conductive feature 12; forming a mask 16 on the dielectric material, wherein the mask 16 includes a second opening 20 superimposed on the first opening such that portions of the dielectric material are exposed within the second opening; depositing a conductive material 22 ([0015]) into the first and second openings to form a first conductive member that completely fills the first opening 12a, wherein a portion 22P of the conductive material projects from the dielectric material and has an end portion which includes a depression having a recessed surface formed while depositing the conductive material such that a deepest portion of the recessed surface is space vertically above the dielectric material 14; disposing a bond material 24 within the depression of the first conductive member.
Hsu does not disclose inserting at least a portion of a second conductive member into the bond material such that an outermost surface of the second conductive member is covered by the bond material, and the second conductive member extends outwardly from a conductive trace of a second semiconductor die.
However, Shen (Figs. 6a-6c) teaches a method comprising inserting at least a portion of a second conductive member 664 on a second semiconductor die into the bond material 668 such that the bond material covers the portion of the second conductive member 664, and the second conductive member 664 extends outwardly from a conductive trace 657 ([0034]) of the second semiconductor die.  Accordingly, it would have been obvious to provide the method of Hsu with a step of inserting at least a portion of a second conductive member extending outwardly from a conductive trace of a second semiconductor die into the bond material in order to provide the electrical contacts between the two semiconductor dies in a stack structure.
Regarding claims 14, 18 and 19, Hsu (Fig. 9) further discloses: the bond material 24 includes solder ([0017]), and wherein the method further includes reflowing the solder (i.e., “thermal annealing”, [0017]); and at least a portion of the recessed surface is curved in an axial direction toward the first conductive member.
Claims 2-4, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al and Shen et al as applied to claim 1, 8 or 12 above, and further in view of Chen et al (US 2008/0315433).
Regarding claims 2, 9 and 15, neither Hsu nor Shen disclose reacting the bond material with a second portion of the second conductive member to form a first intermetallic at least partially within the depression of the first conductive member, and reacting the bond material with a portion of the first conductive member to form a second intermetallic at least partially within the depression.
However, Chen (Fig. 6) teaches a method comprising the step of heating the bond material 124b to assist the soldering action between the second conductive member 122b and the first conductive member 116a ([0049]). It is noted that the heating of the solder bond material during thermal reflow process would inherently cause the reacting between the bond material with a portion of the second conductive member and a portion of the first conductive member to form a first intermetallic and a second intermetallic at least partially within the depression.  Accordingly, it would have been obvious to further modify the method of Hsu by heating the bonding material for forming a first intermetallic and a second intermetallic as claimed in order to increase the adhesion strength between the bonding layers.
Regarding claims 3 and 16-17,  Shen (Fig. 6c) teaches that the first and second conductive members 316/664 are bonded to a bond material 668/552 including SnAg ([0029]), and the first and second conductive members 316/664 of copper can be substituted with other conductive metal ([0027] and [0036]). Therefore, it would have been obvious to substitute copper with nickel for the first conductive member and/or the second conductive member for forming the first intermetallic and the second intermetallic each includes tin/nickel (claims 3 and 16) or forming the first intermetallic includes tin/nickel and the second intermetallic includes tin/copper (claim 17) because as is well known, both copper and nickel are equivalent conductive materials which provide excellent conductive characteristics.
Regarding claim 4, Chen (Fig. 6) further teaches forming a redistribution network on the second semiconductor die, wherein the second semiconductor die includes a plurality of through-substrate vias (TSVs) 110 electrically coupled to the redistribution network for providing electrical contacts between the semiconductor dies in a stack structure.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al and Shen et al as applied to claim 12 above, and further in view of Chou (US 2014/0308540).
Shen (Fig. 5) further teaches heating the bond material (i.e., soldering process, [0029]) to convert the bond material into one or more intermetallics 524 (Fig. 5 and [0029]), but does not disclose heating the bond material to fully convert the bond material into one or more intermetallics.
However, Chou (Fig. 2) teaches a method of heating the bond material 209 (i.e., Sn) to fully convert the bond material 209 into an intermetallic of SnNi ([0024], last 5 lines) in response to an increased processing temperature or an extended duration of the processing times. Accordingly, it would have been obvious to heat the bond material of Shen to fully convert the bond material into one or more intermetallics because the heating can be controlled by increasing processing temperature or extending duration of the processing times and the same purpose of providing the electrical bonding between the first and second conductive members would result.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817